DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Oath/Declaration
The Oath/Declaration submitted on 08/13/2021 is noted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SLOPE ONE-WAY LOADING RUTTING TESTING DEVINCE USED IN A VEHICLE HAVING TEST PIECE MOUNTING FRAME AND TEST PIECE MOUNTING FRAME ADJUSTING DEVICE
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper part" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower part in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower part in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper part" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the height" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shape" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer diameter" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the semi-circular arc" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shape" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shape" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same radius and height" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mounting height" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opposite faces" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same angle" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same direction" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shape" in lines 39-40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer diameter" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the other end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the bottom" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the other end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the experimental process" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the experimental process" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the height" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the function in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855